Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 23, 2011, which ruled that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
Claimant worked as a receptionist at a dental office and her duties included completing insurance forms and submitting them for payment. She was terminated from her position after her employer discovered that she had forged the signature of a patient’s mother on an insurance form. The Unemployment Insurance Appeal Board ruled that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct. Claimant appeals.
We affirm. An employee’s falsification of business documents may constitute misconduct disqualifying the employee from receiving unemployment insurance benefits (see Matter of Novak [Commissioner of Labor], 52 AD3d 1144, 1145 [2008]; Matter of McFarlane [Commissioner of Labor], 51 AD3d 1317,1318 [2008], lv denied 11 NY3d 710 [2008]). Here, the employer was informed by the patient’s parents that his mother had not signed the insurance form authorizing payment to be made directly to the employer. When the employer questioned claimant about the form, she indicated that she had completed it as she had been instructed by a coworker. The employer reviewed other paperwork that the patient’s mother had completed and determined that claimant had penned the signature on the form at issue. Although claimant denied forging the mother’s signature, she admitted to completing the form. In view of the foregoing, and inasmuch as any inconsistencies in the testimony presented a credibility issue for the Hearing Officer to resolve (see Matter of Lumbrazo [Environmental Remediation Servs., Inc. — Commissioner of Labor], 79 AD3d 1500, 1500 [2010]; Matter of Messado [City of New York — Commissioner of Labor], 76 AD3d 740, 741 [2010]), we conclude that substantial evidence supports the Board’s decision and find no reason to disturb it.
Mercure, J.E, Rose, Spain, Kavanagh and McCarthy, JJ., concur. Ordered that the decision is affirmed, without costs.